Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

This Agreement is made and entered into on January 22, 2009, by and among Bank
of Manhattan, N.A. (the “Bank”) and Rick Sowers (“Executive”) for the purposes
set forth hereinafter (“Agreement”).

 

W I T N E S S E T H

 

WHEREAS, the Bank is a national banking association subject to the supervision
and regulation of the Office of the Comptroller of the Currency (“OCC”);

 

WHEREAS, Executive has been named Executive Vice President and Chief Operating
Officer of the Bank; and

 

WHEREAS, it is the intention of the parties to enter into an employment
agreement for the purposes of assuring the continued services of Executive as
Executive Vice President and Chief Operating Officer of the Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Bank and Executive agree as follows:

 

A.                                   TERM OF EMPLOYMENT

 

The term of this Agreement (“Term”) shall commence January 22, 2009, the date
the Bank opened for business (the “Effective Date”), and January 22, 2012. 
Where used herein, “Term” shall refer to the entire period of employment of
Executive by the Bank hereunder, whether for the period provided above, or
whether terminated earlier as hereinafter provided.  This does not replace or
impair the Stock Option Agreements between Manhattan Bancorp (“MB”), the parent
company of the Bank and Executive dated June 30, 2008, and November 20, 2008
(the “Stock Option Agreements”), which shall remain in full force and effect.

 

B.                                     DUTIES OF EXECUTIVE

 

1.                                       Duties.  Executive shall perform the
duties of Executive Vice President and Chief Operating Officer of the Bank,
reporting directly to the President and Chief Executive Officer of the Bank, and
subject, at all times, to the powers vested by law in the Board (the “Board”) of
the Bank and their respective shareholders.   During the Term, Executive shall
perform the services herein contemplated to be performed by Executive
faithfully, diligently and to the best of Executive’s ability, consistent with
the highest and best standards of the banking industry and in compliance with
all applicable laws and the Bank’s Articles of Association or Incorporation,
Bylaws and internal written policies.

 

1

--------------------------------------------------------------------------------


 

2.                                       Conflicts of Interest.  Except as
permitted by the prior written consent of the Board of Bank, Executive shall
devote Executive’s entire productive time, ability and attention to the business
of the Bank during the Term and Executive shall not directly or indirectly
render any services of a business, commercial or professional nature, to any
other person, firm or corporation, whether for compensation or otherwise, which
are in conflict with the Bank’s interests.  Notwithstanding the foregoing,
Executive may make investments of a passive nature in any business or venture,
provided that such business or venture is not in competition, directly or
indirectly, in any manner with the Bank.

 

C.                                     COMPENSATION

 

1.                                       Salary.  For Executive’s services
hereunder, the Bank shall pay or cause to be paid as annual base salary (the
“Base Salary”) to Executive not less than One Hundred Eighty-Five Thousand
Dollars ($185,000) for the first year of the Term, with annual increases in the
discretion of the Board or the Bank’s Compensation Committees.  Base Salary
shall be payable in equal installments in conformity with the Bank’s normal
payroll period.

 

2.                                       Bonuses. Any bonuses shall be as
determined by the Board of the Bank in their sole discretion.  This agreement
does not nullify any previous understanding related to the 2009 bonus guaranteed
under Executive’s offer letter.

 

D.                                    EXECUTIVE BENEFITS

 

1.                                       Vacation.  Executive shall be entitled
to vacation during each year of the Term consistent with the Bank’s approved
vacation schedule and policy, which shall provide Executive with not less than
four (4) weeks vacation for each year of the Term.  Executive is encouraged to
use all accrued vacation benefits and will be expected to take vacation in the
year it is earned.  Accrual of any unused vacation shall be determined in
accordance with the Bank’s Personnel Policy as in effect from time to time and
shall be subject to any limitations set forth therein.

 

2.                                       Group Medical and Other Insurance
Benefits.  The Bank shall provide for Executive, at the Bank’s expense, group
medical and other insurance benefits in accordance with the Bank’s Personnel
Policy as in effect from time to time.  All coverage under this paragraph shall
be in existence or shall take effect as of the Effective Date hereof.  The
Bank’s liability to Executive for any breach of this paragraph shall be limited
to the amount of premiums required hereunder to be payable by the Bank to obtain
or maintain, as applicable, the coverage contemplated herein.

 

3.                                       Stock Option. MB has granted Executive
under the Stock Option Agreements an option to purchase 52,000 of shares of MB’s
authorized but unissued Common Stock.  Such option has a term of ten (10) years
and shall vest in three installments of 33.33% per year over a period of three
(3) years, with the first such installment to vest one year from the date of
grant, and with subsequent installments vesting two and three years thereafter. 
To the maximum extent permitted by law, the option will qualify as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.  Such stock

 

2

--------------------------------------------------------------------------------


 

option has been granted to Executive, pursuant to MB’s Stock Option Plan (the
“Plan”) and the Stock Option Agreement.

 

4.                                       Auto Allowance.  During the Term,
Executive shall be entitled to receive One Thousand Dollars ($1,000) per month
as a car allowance.

 

E.                                     REIMBURSEMENT FOR BUSINESS EXPENSES

 

Executive shall be entitled to reimbursement by the Bank for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive’s duties in accordance with the Bank’s reimbursement policies in
effect from time to time, provided that each such expenditure is of a nature
qualifying it as a proper deduction on the federal and state income tax returns
of the Bank as a business expense and not as deductible compensation to
Executive; and Executive furnishes to the Bank adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as deductible business expenses of the Bank and not as deductible
compensation to Executive.

 

F.                                      TERMINATION

 

1.                                       Termination for Cause.  The Bank may
terminate this Agreement at any time by action of its Board for cause
(“Cause”).  For purposes of this Agreement termination for “Cause” shall mean
termination because of Executive’s personal dishonesty, incompetence, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement. 
For purposes of this Agreement, no act, or the failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interests of the Bank.  Termination under this Paragraph shall not
prejudice any remedy that the Bank may have at law, in equity, or under this
Agreement.

 

2.                                       Death or Disability.  In the event of
Executive’s death or if Executive is found to be physically or mentally disabled
(as hereinafter defined) by the Board of Bank in good faith, this Agreement
shall terminate without any further liability or obligation by the Bank to
Executive.  For purposes of this Agreement only, physical or mental disability
shall be defined as Executive having been unable to fully perform under this
Agreement for a continuous period of ninety (90) days or a cumulative period of
one-hundred eighty (180) days in any calendar year, or, if applicable, such
other periods as may be defined in the Bank’s Personnel Policy or in applicable
disability insurance policies as in effect from time to time.  If there should
be a dispute between the Bank and Executive as to Executive’s physical or mental
disability for purposes of this Agreement, the question shall be settled by the
opinion of an impartial reputable physician or psychiatrist agreed upon by the
parties or their representatives, or if the parties cannot agree within ten
(10) days after a request for designation of such party, then by a physician or
psychiatrist designated by the Los Angeles County Medical Association.  The
certification of such physician or psychiatrist as to the question in dispute
shall be final and

 

3

--------------------------------------------------------------------------------


 

binding upon the parties hereto.  The Bank shall bear the costs of such
physician or psychiatrist selected to determine such matter.

 

3.                                       Supervisory Matters.  If Executive is
suspended and/or temporarily prohibited from participating in the conduct of the
Bank’s affairs by notice served under Section 8(e)(3) or 8(g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion:  (i) pay Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended;
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended.  If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(3) or i(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.  If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected. 
All obligations under this Agreement shall be terminated, except to the extent
that it is determined that continuation of the Agreement is necessary for the
continued operation of the Bank; (i) by the Federal Deposit Insurance
Corporation at the time that the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Federal Deposit Insurance Corporation or
the United States Comptroller of the Currency or his or her designee, at the
time that the Federal Deposit Insurance Corporation or the United States
Comptroller of the Currency or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

4.                                       Termination Without Cause. 
Notwithstanding anything to the contrary contained herein, it is agreed by the
parties hereto that the Bank may at any time without Cause and for any reason
immediately terminate this Agreement and Executive’s employment by the Bank by
action of their respective Boards.  Upon such termination by the Bank all
benefits provided by the Bank hereunder to Executive shall thereupon cease,
except as provided in this Subparagraph F.4 or Subparagraph F.5, and Executive
shall be deemed to have voluntarily resigned as a director, officer and employee
of the Bank and any corporation, partnership, venture, limited liability company
or other entity controlled by, controlling or under common control with the Bank
or MB, and shall deliver such written resignation as Bank may request. 
Notwithstanding the foregoing, it is agreed that in the event of such
termination without Cause by the Bank upon the delivery to the Bank by Executive
of a waiver and release in substantially the form of Attachment “A” to this
Agreement, and Executive’s compliance with the terms thereof, Executive shall be
entitled to, upon the effective date of termination, payment of a lump sum
equivalent to twelve (12) months’ base salary as such base salary is in effect
on the date of termination of employment, plus continuation of Executive’s
medical benefits for a period of twelve (12) months following such termination,
with Bank continuing to pay Executive’s share of premiums and associated costs
as if Executive continued to be employed with the Bank;

 

4

--------------------------------------------------------------------------------


 

provided, however, that the Bank’s obligation to provide such coverage shall be
terminated if Executive is eligible to receive comparable substitute coverage
from another employer at any time during such twelve-month period.  Executive
agrees to advise the Bank immediately if such comparable substitute coverage is
available from another employer.  Notwithstanding any provision to the contrary
in this Subparagraph F.4, no severance benefits shall be payable to Executive
hereunder if Executive’s employment is terminated for any of the reasons
delineated in Subparagraphs F.1, F.2 or F.3 hereof or while grounds for
termination under such Subparagraphs exist, and no severance benefits shall be
payable to Executive under this Subparagraph F.4 if payments are required to be
made to Executive under Subparagraph F.5 hereof.

 

5.                                       Termination Following Change in
Control.

 

(a)                                  In the event a Change in Control of the
Bank or MB occurs (as defined below) and Executive’s employment as Executive
Vice President and Chief Operating Officer of the Bank is terminated without
Cause by the Bank, then Executive shall be entitled, upon such termination of
employment and upon delivery to the Bank of an executed waiver and release in
substantially the form of Attachment “A” to this Agreement, to payment of a lump
sum equivalent to one (1) times the highest annual cash compensation amount paid
to Executive by the Bank within the three years preceding the Change in Control
and to the continuation of Executive’s coverage under the group medical care
provided at the time of termination for a period of twelve (12) months following
such termination; provided, however, that the Bank’s obligation to provide such
coverage shall be terminated if Executive obtains comparable substitute coverage
from another employer at any time during such 12-month period.  Executive agrees
to advise the Bank immediately if such comparable substitute coverage is
obtained from another employer.  Notwithstanding any provision to the contrary
in this Subparagraph F.5, no severance benefits shall be payable to Executive
hereunder if Executive’s employment is terminated for any of the reasons
delineated in Subparagraphs F.1, F.2 or F.3 hereof or while grounds for
termination under such Subparagraphs exist.

 

(b)                                 A “Change in Control” of the Bank occurs
upon the effective date of the first to occur of the following events:

 

(i)                                     Merger, Consolidation, and Other
Transactions.  Any (A) merger where the Bank or MB, or a corporation in which
the Bank’s or MB’s shareholders as constituted immediately prior to the merger
do not own at least 50% of such corporation’s common stock or 50% of the common
stock of the parent of such corporation following such merger in the same
proportions as their ownership interests in the Bank or MB prior to such
transaction, is not the surviving corporation; (B) a transfer of all or a
substantial portion (50% or more) of the assets of the Bank or MB to another
corporation or other person in which the Bank’s or MB’s shareholders as
constituted immediately prior to such transfer do not own at least 50% of the
common stock or 50% of the common stock of the parent of such corporation (or an
equivalent economic interest in the case of a transferee that is not a
corporation) following such transfer in the same proportions as their ownership
interests in the Bank or MB prior to such transaction; or (C) the liquidation or
dissolution of the Bank or MB, except for a liquidation or dissolution in which
the assets and liabilities of the Bank or MB are transferred to a transferee in
which the owners of the Bank’s or MB’s common stock as constituted immediately
prior to the

 

5

--------------------------------------------------------------------------------


 

transaction own at least 50% of the common stock or 50% of the common stock of
the parent of the transferee (or an equivalent economic interest in the case of
a transferee that is not a corporation) following such liquidation or
dissolution in the same proportions as their ownership interests in the Bank or
MB prior to such transaction; or

 

(ii)                                  Majority Stockholder.  Any person (as such
term is used in Section 13(d) of the securities Exchange Act of 1934, as amended
(the “Exchange Act”)), together with its affiliates (but excluding the Bank’s
employee benefit plans and the individuals who were the Bank’s or MB’s officers
or directors on the date of this Agreement or their affiliates), becomes the
beneficial owner (within the meaning of Rule 13(d)(3) under the Exchange Act) of
more than 50% of the Bank’s or MB’s outstanding common stock.

 

(iii)                               Regulatory Exception.  Notwithstanding
anything else to the contrary set forth herein, a “Change in Control” shall not
include any sale of stock or securities, merger, transfer of assets,
consolidation, liquidation, reorganization or other transaction instituted by or
at the request of the OCC, FRB or the Federal Deposit Insurance Corporation to
resolve any supervisory concerns respecting the Bank or MB.

 

(c)                                  Notwithstanding anything to the contrary in
this Subparagraph F.5, no severance benefits shall be payable to Executive
hereunder if Executive’s employment is terminated for any of the reasons
delineated in Subparagraphs F.1, F.2 or F.3 hereof or while grounds for
termination under such Subparagraphs exist.

 

6.                                       Golden Parachute Limitation.  Severance
compensation under Subparagraphs F.4 and F.5 hereof will be reduced as provided
below to avoid the penalties imposed on “parachute payments” under the Internal
Revenue Code of 1986 (the “Code”).

 

(a)                                  If the present value of all Executive’s
severance compensation provided by Bank under Subparagraph F.4 or F.5 hereof and
outside this Agreement is high enough to cause any such payment to be a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then one or
more of such payments will be reduced by the minimum amount required to prevent
the severance compensation under this Agreement from being a “parachute
payment.”

 

(b)                                 Executive may direct the Bank regarding the
order of reducing severance compensation and other payments from the Bank to
comply with this Subparagraph F.6.

 

7.                                       Section 409A Limitation.  It is the
intention of Employer and Executive that the severance and other benefits
payable to Executive under this Agreement either be exempt from, or otherwise
comply with, Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended.  Notwithstanding any other term or provision of this Agreement, to
the extent that any provision of this Agreement is determined by Employer, with
the advice of its independent accounting firm or other tax advisors, to be
subject to and not in compliance with Section 409A, including, without
limitation, the definition of “Change in Control” or the timing of commencement
and completion of severance benefit and/or other benefit payments to Executive
hereunder in connection with a merger, recapitalization, sale of shares or other

 

6

--------------------------------------------------------------------------------


 

“Change in Control”, or the amount of any such payments, such provisions shall
be interpreted in the manner required to comply with Section 409A.  Employer and
Executive acknowledge and agree that such interpretation could, among other
matters, (i) limit the circumstances or events that constitute a “change in
control;” (ii) delay for a period of six (6) months or more, or otherwise modify
the commencement of severance and/or other benefit payments; and/or (iii) modify
the completion date of severance and/or other benefit payments.  Employer and
Executive further acknowledge and agree that if, in the judgment of Employer,
with the advice of its independent accounting firm or other tax advisors,
amendment of this Agreement is necessary to comply with Section 409A, Employer
and Executive will negotiate reasonably and in good faith to amend the terms of
this Agreement to the extent necessary so that it complies (with the most
limited possible economic effect on Employer and Executive) with Section 409A. 
For example, if this Agreement is subject to Section 409A and it requires that
severance and/or other benefit payments must be delayed until at least six
(6) months after Executive terminates employment, then Employer and Executive
would delay payments and/or promptly seek a written amendment to this Agreement
that would, if permissible under Section 409A, eliminate any such payments
otherwise payable during the first six (6) months following Executive’s
termination of employment and substitute therefore a lump sum payment or an
initial installment payment, as applicable, at the beginning of the seventh
(7th) month following Executive’s termination of employment which in the case of
an initial installment payment would be equal in the aggregate to the amount of
all such payments thus eliminated.

 

G.                                    GENERAL PROVISIONS

 

1.                                       Trade Secrets.  During the Term,
Executive will have access to and become acquainted with what Executive and the
Bank acknowledge are trade secrets, to wit, knowledge or data concerning the
Bank, including their operations and methods of doing business, and the identity
of customers of the Bank, including knowledge of their financial condition and
their financial needs.  Executive shall not disclose any of the aforesaid trade
secrets, directly or indirectly, or use them in any way either during the Term
or thereafter, except as required in the course of Executive’s employment with
the Bank.

 

2.                                       Indemnification.  To the extent
permitted by law, applicable statutes and the Bylaws or resolutions of the Bank
in effect from time to time, the Bank shall indemnify Executive against
liability or loss arising out of Executive’s actual or asserted misfeasance or
non-feasance in the performance of Executive’s duties or out of any actual or
asserted wrongful act against, or by, the Bank including but not limited to
judgments, fines, settlements and legal and other expenses incurred in the
defense of actions, proceedings and appeals therefrom.  However, the Bank shall
have no duty to indemnify Executive with respect to any claim, issue or matter
as to which Executive has been adjudged to be liable to the Bank in the
performance of his duties, unless and only to the extent that the court in which
such action was brought shall determine upon application that, in view of all of
the circumstances of the case, Executive is fairly and reasonably entitled to
indemnification for the expenses which such court shall determine.  The Bank
shall endeavor to apply for and obtain Directors and Officers Liability
Insurance to indemnify and insure the Bank and Executive from and against the
aforesaid liabilities.  The provisions of this paragraph shall apply to the
estate, executor, administrator,

 

7

--------------------------------------------------------------------------------


 

heirs, legatees or devisees of Executive.  The obligations of the Bank under
this Subparagraph G.2 shall continue through and after the Term of this
Agreement.

 

3.                                       Return of Documents.  Executive
expressly agrees that all manuals, documents, files, reports, studies,
instruments or other materials used and/or developed by Executive during the
Term are solely the property of the Bank, and that Executive has no right, title
or interest therein.  Upon termination of this Agreement, Executive or
Executive’s representative shall promptly deliver possession of all of said
property to the Bank in good condition.

 

4.                                       Non-solicitation.  During the Term and
for a period of one year thereafter, Executive shall not, directly or
indirectly, engage or participate in the solicitation or any attempt to solicit
employees of the Bank to work for any person, firm or business.

 

5.                                       Controlling Law.  This Agreement is to
be governed by and construed in accordance with the laws of the United States
and, to the extent not inconsistent therewith, the laws of the State of
California.

 

6.                                       Invalid Provisions.  Should any
provision of this Agreement for any reason be declared invalid, void, or
unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portion shall not be affected, and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with said provision eliminated.

 

7.                                       Entire Agreement.  This Agreement and
the Stock Option Agreement contain the entire agreement of the parties.  It
supersedes any and all other agreements, either oral or in writing, between the
parties hereto with respect to the employment of Executive by the Bank.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding.  This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by both the Bank and
Executive.

 

8.                                       Notice.  For the purposes of this
Agreement, notices, demands and all other communications provided for in this
Agreement shall be in writing and shall be personally delivered or (unless
otherwise specified) mailed by United States mail, or sent by facsimile,
provided that the facsimile cover sheet contains a notation of the date and time
of transmission, and shall be deemed received:  (i) if personally delivered,
upon the date of delivery to the address of the person to receive such notice,
(ii) if mailed in accordance with the provisions of this Subparagraph G.8, three
(3) business days after the date placed in the United States mail, or (iii) if
given by facsimile, when sent.  Notices shall be addressed to the Bank at their
main office and to Executive at the address then maintained by the Bank in its
records for Executive or to such other respective addresses as the parties
hereto shall designate to the other by like notice.

 

9.                                       Arbitration.  Any dispute or
controversy arising under or in connection with this Agreement, the inception or
termination of Executive’s employment, or any alleged

 

8

--------------------------------------------------------------------------------


 

discrimination or statutory or tort claim related to such employment, including
issues raised regarding the Agreement’s formation, interpretation or breach,
shall be settled exclusively by binding arbitration in Los Angeles, California
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”).  Without limiting the
foregoing, the following potential claims by Executive could be subject to
arbitration under the Arbitration Agreement:  claims for wages or other
compensation due; claims for breach of any contract or covenant (express or
implied) under which Executive believes he would be entitled to compensation or
benefits; tort claims related to such employment; claims for discrimination and
harassment (including, but not limited to, race, sex, religion, national origin,
age, marital status or medical condition, disability, sexual orientation, or any
other characteristic protected by federal, state or local law); claims for
benefits (except where an employee benefit or pension plan specifies that its
claims procedure shall culminate in an arbitration or other procedure different
from this one); and claims for violation of any public policy, federal, state or
other governmental law, statute, regulation or ordinance.  The arbitration will
be conducted in Los Angeles County.  The arbitration shall provide for written
discovery and depositions adequate to give the parties access to documents and
witnesses that are essential to the dispute.  The arbitrator shall have no
authority to add to or to modify this Agreement, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law resolving the same claim or controversy.  The arbitrator shall issue a
written decision that includes the essential findings and conclusions upon which
the decision is based, which shall be signed and dated.  Executive and the Bank
shall each bear his or their own costs and attorneys’ fees incurred in
conducting the arbitration and, except in such disputes where Executive assets a
claim otherwise under a state or federal statute prohibiting discrimination in
employment (“a Statutory Claim”), or unless required otherwise by applicable
law, shall split equally the fees and administrative costs charged by the
arbitrator and AAA between Executive, on the one hand, and Bank on the other
hand.  In disputes where Executive asserts a Statutory Claim against the Bank,
Executive shall be required to pay only the AAA filing fee to the extent such
filing fee does not exceed the fee to file a complaint in state or federal
court.  Executive shall pay the balance of the arbitrator’s fees and
administrative costs.  Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

BANK OF MANHATTAN, N.A.

/s/ Rick L. Sowers

 

 

 

 

 

 

 

Rick L. Sowers

 

By:

   /s/ Jeffrey M. Watson

Executive

 

 

Jeffrey M. Watson

 

 

 

President & Chief Executive Officer

 

10

--------------------------------------------------------------------------------


 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between Rick Sowers (“Employee”) and Bank of Manhattan, N.A. on their behalf
and on behalf of their parents, subsidiaries, affiliates and
successors-in-interest (collectively, “Employer”).

 

RECITALS

 

A.            Employee and Employer have entered into an Employment Agreement
dated as of January 22, 2009 (the “Agreement”).

 

B.            A condition precedent to certain of Employer’s obligations under
the Agreement is the execution of this Waiver Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

 

RELEASE

 

In consideration for the payment of severance and other compensation under the
Agreement, Employee agrees unconditionally and forever to release and discharge
Employer its parents, subsidiaries, affiliates, successors-in-interest, and
their respective officers, directors, managers, employees, members,
shareholders, representatives, attorneys, agents and assigns from any and all
claims, actions, causes of action, demands, rights or damages of any kind or
nature which Employee may now have, or ever have, whether known or unknown, that
arise out of or in any way relate to Employee’s employment with, or separation
from, Employer on or before the date of execution of this Waiver Agreement. 
Employee also confirms his resignation as a director, officer and employee of
Employer and any corporation, partnership, venture, limited liability company or
other entity controlled by, controlling or under common control with Employer.

 

This release specifically includes, but is not limited to, any claims for
discrimination and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt Organizations
Act, the Financial Reform Recovery and Enforcement Act of 1989, and/or
Section 1981 of Title 42 of the United State Code.

 

Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

Attachment A

 

--------------------------------------------------------------------------------


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.

 

REPRESENTATIONS OF EMPLOYEE

 

Employee represents and agrees that, prior to the execution of this Waiver
Agreement, Employee has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Employee’s choosing.

 

Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in the
Agreement.  Employee further confirms that Employee has not relied upon any
other statement or representation by anyone other than what is in this Waiver
Agreement as a basis for Employee’s agreement.

 

MISCELLANEOUS

 

Except for the Agreement and any other employee benefit plans expressly referred
to in the Agreement as continuing following Employee’s termination of employment
with Employer, this Waiver Agreement sets forth the entire agreement between
Employee and Employer, and shall be binding on both party’s heirs,
representatives and successors.  This Waiver Agreement shall be construed under
the laws of the State of California, both procedurally and substantively.  If
any portion of this Waiver Agreement is found to be illegal or unenforceable,
such action shall not affect the validity or enforceability of the remaining
paragraphs or subparagraphs of this Waiver Agreement.

 

Employee acknowledges that Employee has been advised that Employee has
twenty-one (21) days to consider this Waiver Agreement, and that Employee was
informed that Employee has the right to consult with counsel regarding this
Waiver Agreement.  To the extent Employee has taken less than twenty-one (21)
days to consider this Waiver Agreement, Employee acknowledges that Employee has
had sufficient time to consider the Waiver Agreement and to consult with
counsel, and that Employee does not desire additional time.

 

This Waiver Agreement is revocable by Employee for a period of seven (7) days
following Employee’s execution of this Waiver Agreement. The revocation by
Employee of this Waiver Agreement must be in writing, must specifically revoke
this Waiver Agreement and must be received by Employer prior to the eighth (8th)
day following the execution of this Waiver Agreement by Employee.  This Waiver
Agreement becomes effective, enforceable and irrevocable on the eighth (8th) day
following Employee’s execution of the Waiver Agreement.  No payment will be made
to the undersigned until such date.

 

--------------------------------------------------------------------------------


 

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.

 

 

DATED:

 

 

 

 

 

 

 

Rick L. Sowers

 

 

 

DATED:

 

 

 

 

Bank of Manhattan, N.A.

 

 

 

 

 

 

 

 

 

 

 

Jeffrey M. Watson

 

 

President & Chief Executive Officer

 

--------------------------------------------------------------------------------